Case: 18-14027   Date Filed: 07/05/2019   Page: 1 of 9


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14027
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:14-cr-00291-SCJ-JSA-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ROMIE ROLAND,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                              (July 5, 2019)

Before WILLIAM PRYOR, GRANT and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-14027     Date Filed: 07/05/2019    Page: 2 of 9


      Defendant Dr. Romie Roland, a licensed physician employed at a pain

management clinic, prescribed Schedule II controlled substances, such as

oxycodone and morphine, to patients without conducting proper examinations and

without a legitimate medical purpose. After a jury trial, Dr. Roland was convicted

of one count of conspiracy to distribute controlled substances, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(c), and (b)(2), and seven counts of unlawful distribution

of controlled substances, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(c), and

(b)(2), and received a 130-month total sentence.

      In Dr. Roland’s first appeal, this Court affirmed his convictions, but vacated

his 130-month sentence and remanded to the district court to resentence him

without a 2-level firearm adjustment under U.S.S.G. § 2D1.1(b)(1). See United

States v. Roland, 737 F. App’x 484, 509 (11th Cir. 2018). With the firearm

adjustment, Roland’s advisory guidelines range was 235 to 293 months, and

without the firearm adjustment, his advisory guidelines range was 188 to 235

months.

      On remand, the district court held a new sentencing hearing, after which it

again imposed a 130-month sentence. In this second appeal, Dr. Roland argues

that his sentence is procedurally unreasonable because the district court failed to

explain the basis for its chosen sentence and substantively unreasonable because it

creates an unwarranted sentencing disparity with similarly situated doctors who


                                          2
                 Case: 18-14027        Date Filed: 07/05/2019        Page: 3 of 9


committed the same offense in the same district. After review, we conclude that

Dr. Roland’s sentence is procedurally and substantively reasonable and affirm.

                             I.      GENERAL PRINCIPLES

       We review the reasonableness of a sentence for an abuse of discretion using

a two-step process. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

We look first at whether the district court committed any significant procedural

error, such as miscalculating the advisory guidelines range, treating the guidelines

as mandatory, failing to consider the 18 U.S.C. § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to explain adequately the

chosen sentence. Id.

       Then, we examine whether the sentence is substantively unreasonable under

the totality of the circumstances. Id. The party who challenges the sentence bears

the burden to show that the sentence is unreasonable in light of the record and the

§ 3553(a) factors.1 Id. at 1189. A court can abuse its discretion when it (1) fails to

consider relevant factors that were due significant weight, (2) gives an improper or

irrelevant factor significant weight, or (3) commits a clear error of judgment by


       1
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
                                                  3
              Case: 18-14027     Date Filed: 07/05/2019    Page: 4 of 9


balancing the proper factors unreasonably. United States v. Irey, 612 F.3d 1160,

1189 (11th Cir. 2010) (en banc). Moreover, a district court’s unjustified reliance

on any one § 3553(a) factor may be indicative of an unreasonable sentence. Pugh,
515 F.3d at 1191. The weight given to any specific § 3553(a) factor is committed

to the sound discretion of the district court. United States v. Clay, 483 F.3d 739,

743 (11th Cir. 2007). This Court will only vacate a sentence if it is “‘left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.’” Irey,
612 F.3d at 1190 (quoting Pugh, 515 F.3d at 1191).

                          II. DR. ROLAND’S CLAIMS

A.    Procedural Reasonableness

      Dr. Roland argues that his 130-month sentence is procedurally unreasonable

because the district court failed to explain why it chose a sentence that was higher

than the sentence recommended by either the defense (103 months) or the

government (120 months).

      To allow for meaningful appellate review, the district court must state in

open court the reasons for imposing a particular sentence, and, if the chosen

sentence is outside the advisory guidelines range, the court must state “the specific

reason” for the variance. See 18 U.S.C. § 3553(c)(2); United States v. Livesay,


                                          4
                Case: 18-14027        Date Filed: 07/05/2019      Page: 5 of 9


525 F.3d 1081, 1090 (11th Cir. 2008). Although the district court must consider

the § 3553(a) sentencing factors, it need not discuss each factor on the record and

an acknowledgment that the court has considered the factors generally will suffice.

See United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007). The district

court’s explanation may be brief if the context and the record indicate the

reasoning behind the chosen sentence. Irey, 612 F.3d at 1195. The explanation is

sufficient if the district court “set forth enough to satisfy the appellate court that [it]

has considered the parties’ arguments and has a reasoned basis for exercising [its]

own legal decisionmaking authority.” United States v. Ghertler, 605 F.3d 1256,

1262 (11th Cir. 2010) (quotation marks omitted). 2

       Here, the record does not support Dr. Roland’s claim that the district court

failed to adequately explain its decision to impose a 130-month sentence. At the

original sentencing hearing, the district court noted Dr. Roland’s culpability as a

medical doctor who, despite his awareness of the dangers of opioid abuse, and

despite his oath to do no harm, prescribed opioids for no legitimate medical

purpose. The district court explained that it took all of the 18 U.S.C. § 3553(a)

factors into consideration, but focused particularly on the seriousness of the




       2
        This Court reviews de novo whether the district court sufficiently explained its chosen
sentence under § 3553(c). United States v. Bonilla, 463 F.3d 1176, 1181 (11th Cir. 2006).
                                                5
                Case: 18-14027    Date Filed: 07/05/2019    Page: 6 of 9


offense, given the amount of harm Dr. Roland inflicted on the people who visited

the clinic.

       On remand, the district court stated that it still believed 130 months was the

appropriate sentence, even without the 2-level firearm enhancement. The district

court stated that it had considered the § 3553(a) factors, all the evidence at trial,

Dr. Roland’s sentencing memorandum, the arguments at both sentencing hearings,

and the letters and statements from Dr. Roland’s supporters. The district court then

held a supplemental hearing to explain that it rejected Dr. Roland’s sentencing

disparity arguments because the circumstances of the other doctors to whom Dr.

Roland had pointed were different, making comparisons to those doctors unfair. In

particular, the district court noted that the disparities in sentences were explainable

by other factors such as reductions for providing substantial assistance to the

government. Under the circumstances, the district court’s explanation was amply

sufficient to show that it had considered the parties’ arguments and had a reasoned

basis for exercising its own legal authority. See Ghertler, 605 F.3d at 1262.

       The district court sufficiently explained its reasons for imposing a 130-

month sentence, and Dr. Roland has not shown that his sentence is procedurally

unreasonable.




                                           6
              Case: 18-14027      Date Filed: 07/05/2019   Page: 7 of 9


B.    Substantive Reasonableness

      Dr. Roland also has not met his burden to show that his 130-month sentence

is substantively unreasonable. First, a 130-month sentence is reasonable given the

seriousness of Dr. Roland’s offenses. Dr. Roland was a medical doctor, a person

in whom society places a great deal of trust, and he profited off the addiction of the

people who visited his clinics.

      Moreover, Dr. Roland’s 130-month sentence amounted to a significant, 58-

month downward variance from the recalculated advisory guidelines range of 188

to 235 months’ imprisonment and was well below the statutory maximum sentence

of twenty years. See 21 U.S.C. § 841(b)(1)(C); United States v. Hunt, 526 F.3d
739, 746 (11th Cir. 2008) (explaining that although this Court does not apply a

presumption, it ordinarily expects a guidelines sentence to be reasonable); United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (stating that the fact that

a sentence is well below the applicable statutory maximum is an indication of

reasonableness).

      Further, Roland did not show that his sentence created an unwarranted

sentencing disparity. Dr. Roland’s sentence was two months shorter than the 132-




                                          7
                Case: 18-14027       Date Filed: 07/05/2019       Page: 8 of 9


month sentence of his codefendant, Anthony Licata, who opened the clinic and

hired Roland, but who pled guilty and testified at Roland’s trial. 3

       Dr. Roland argues that his sentence is dramatically out of step with

sentences imposed on similarly situated, equally or more culpable doctors who

committed the same offense in the same district. However, out of the seven

doctors to whom Roland refers to show a sentencing disparity, all but one pled

guilty. See United States v. Williams, 526 F.3d 1312, 1323-24 (11th Cir. 2008)

(concluding that a comparator who received a less severe sentence as a result of a

guilty plea and cooperation with the government is not similarly situated and thus

cannot show an unwarranted disparity); see also United States v. Mateos, 623 F.3d
1350, 1367 (11th Cir. 2010) (same). In addition, of the six doctors who pled

guilty, one had a binding plea agreement setting a maximum sentence, one

benefited from a U.S.S.G. § 5K1.1 motion based on substantial assistance, and one

entered a joint sentence recommendation with the government that was below the

sentence the district court ultimately imposed. As to the remaining doctor who,

like Dr. Roland, went to trial, his sentence was only 10 months lower than Dr.

Roland’s, which is not enough, standing alone, to show Dr. Roland’s sentence is

substantively unreasonable.



       3
        Licata later received a sentence reduction to 110 months after the government filed a
motion pursuant to Federal Rule of Criminal Procedure 35.
                                                8
              Case: 18-14027    Date Filed: 07/05/2019   Page: 9 of 9


      Under the totality of the circumstances and § 3553(a) factors, we cannot say

the district court abused its discretion in imposing a 130-month sentence.

      AFFIRMED.




                                         9